DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (20070217645) and further in view of Kang (20110064261).
	Regarding claims 1, 2, Ishihara discloses a speaker diaphragm, comprising:
a first flat diaphragm; and a second flat diaphragm bonded to a back surface of the
first flat diaphragm (Fig 2, layers 11 and 13), the second flat diaphragm having an area smaller than that of the first flat diaphragm.
However, Ishihara does not specifically disclose that the diaphragms are made of different materials with different Young’s Modulus. 
The cone paper may include a first layer externally exposed, and made of polypropylene; and a second layer attached to a bottom surface of the first layer by either glue or a physical way, and made of pulp.” Also on page 3 Table 1 shows different Young’s modulus for the layers).
Since both Ishihara and Kang disclose a two layered diaphragm for a speaker it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the layers of Kang in the teachings by Ishihara. The motivation for this would have been improving sound quality by decreasing distortion.
	 Regarding claim 3, Ishihara and Kang disclose the limitations of claim 1. However, the combination does not specifically disclose that layers are CFRP or MICA. 
	Examiner takes official notice that both these materials are well known and widely used in the art and the combination of references is clearly disclosing various layers for a diaphragm and ordinary skilled in the art would have been motivated to utilize various material such as CFRP and MICA in a trial and error fashion, run tests and monitor frequency response and other characteristics of the device to achieve optimal output for the specific purposes they are designing the diaphragm for.
Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (8774447) and further in view of Hasegawa (20040037446).
Regarding claim 4, Ko discloses a speaker apparatus (Fig 3), comprising: a magnetic circuit (Fig 3, magnet 113) including an annularly formed magnet, a yoke (Fig 3, yoke 112) that includes a base surface part, and a plate (Fig 3, Plate 115) that is annularly formed and is disposed on an outer peripheral side of the center hole of the yoke while being attached to the magnet; a coil bobbin (Fig 3, unnamed structure on which coil 125 is installed) that is cylindrically formed and is displaceable in an axial direction of the centeral axis of the yoke and a diaphragm (Fig 3, vibration plate 121) that is connected to the coil bobbin and is caused to vibrate in conjunction with displacement of the coil bobbin, wherein a first air passage (Fig 3, release hole 140) path and a second air passage path (Fig 3, unnumbered hole on the bottom side of the magnet 113) are formed, the first air passage path leading from a back surface side of the diaphragm to a lower surface of the magnetic circuit, the second air passage path being formed in the lower surface of the magnetic circuit and connecting the first air passage path and a side of the magnetic circuit.
However, Ko does not disclose that the yoke has a center pole part protruding from the base surface part, the center pole part being disposed while being inserted into a central part of the magnet and a bobbin with a part being disposed in a magnetic gap formed between the plate and the center pole part of the yoke.
	Hasegawa discloses a speaker with a central magnet and a yoke with a central pole having a bobbin disclosed between the magnet and the central pole (Fig 1, bobbin 72 disposed in gap created by plate 1 of magnet 3 which is disposed on yoke 3 with a central pole).

Regarding claim 7, Ko and Hasegawa disclose the limitations of claim 4. Ko further discloses a plurality of grooves (Holes 111 and unnumbered hole next to the bottom side of magnet 113) formed on a lower surface of the magnetic circuit and a back surface plate of an enclosure disposed in close proximity to or in close contact with the lower surface of the magnetic circuit form the second air passage path.
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (8774447) and further in view of Hasegawa (20040037446), Ishihara (20070217645) and Kang (20110064261).
Regarding claim 5, Ko and Hasegawa disclose the limitations of claim 4. However the combination does not disclose a speaker diaphragm, comprising: a first flat diaphragm; and a second flat diaphragm bonded to a back surface of the first flat diaphragm, the second flat diaphragm having an area smaller than that of the first flat diaphragm and being formed of a material whose physical characteristics are different from those of the first flat diaphragm.
Ishihara discloses a speaker diaphragm, comprising: a first flat diaphragm; and a second flat diaphragm bonded to a back surface of the first flat diaphragm (Fig 2, layers 
	Since both Ishihara and the combination of Ko and Hasegawa disclose a speaker with a diaphragm, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the diaphragm of Ishihara in the teachings of Ko and Hasegawa. The motivation for this would have been a simple substitution to achieve the same predictable outcome of providing a diaphragm to produce sound for a speaker assembly as a matter of design preference.
However, Ishihara, Ko and Hasegawa do not specifically disclose that the diaphragms are made of different materials with different Young’s Modulus. 
Kang discloses a diaphragm made of two different layers made of two different materials with different young’s modulus (Paragraph 0013 discloses “The cone paper may include a first layer externally exposed, and made of polypropylene; and a second layer attached to a bottom surface of the first layer by either glue or a physical way, and made of pulp.” Also on page 3 Table 1 shows different Young’s modulus for the layers).
Since both the combination of , Ishihara, Ko and Hasegawa, and Kang disclose a two layered diaphragm for a speaker it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the layers of Kang in the teachings by , Ishihara, Ko and Hasegawa. The motivation for this would have been improving sound quality by decreasing distortion.
s 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (8774447) and further in view of Hasegawa (20040037446), Ishihara (20070217645) Kang (20110064261) and Saiki (8542861)..
Regarding claim 6, Ko and Hasegawa disclose the limitations of claim 4. However the combination does not disclose a speaker diaphragm, comprising: a first flat diaphragm; and a second flat diaphragm bonded to a back surface of the first flat diaphragm, the second flat diaphragm having an area smaller than that of the first flat diaphragm and being formed of a material whose physical characteristics are different from those of the first flat diaphragm.
Ishihara discloses a speaker diaphragm, comprising: a first flat diaphragm; and a second flat diaphragm bonded to a back surface of the first flat diaphragm (Fig 2, layers 11 and 13), the second flat diaphragm having an area smaller than that of the first flat diaphragm.
	Since both Ishihara and the combination of Ko and Hasegawa disclose a speaker with a diaphragm, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the diaphragm of Ishihara in the teachings of Ko and Hasegawa. The motivation for this would have been a simple substitution to achieve the same predictable outcome of providing a diaphragm to produce sound for a speaker assembly as a matter of design preference.
However, Ishihara, Ko and Hasegawa do not specifically disclose that the diaphragms are made of different materials with different Young’s Modulus. 
Kang discloses a diaphragm made of two different layers made of two different materials with different young’s modulus (Paragraph 0013 discloses “The cone paper .
Since both the combination of , Ishihara, Ko and Hasegawa, and Kang disclose a two layered diaphragm for a speaker it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the layers of Kang in the teachings by , Ishihara, Ko and Hasegawa. The motivation for this would have been improving sound quality by decreasing distortion.
The combination further discloses that the center pole part has a recess (Fig 1, recess 41) that forms a magnetic gradient changing a magnetic flux density in a circumferential direction of the center pole part which could be counted as first passage connecting the bottom of the diaphragm to the bottom portion of the yoke.
However the combination does not disclose the magnetic gap is filled with a magnetic fluid.
Saiki discloses a magnetic fluid for a magnetic gap of a speaker assembly (Fig 1B, Magnetic fluid 1B).
Since both the combination of Ishihara, Ko, Hasegawa, and Kang, and Saiki disclose a magnetic gap for a speaker assembly, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the fluid of Saiki in the teaching of Ishihara, Ko, Hasegawa, and Kang. The motivation for this would have been over heating control and effective magnetic flux modulation. Also it would have been obvious to one of ordinary skilled in the art that the 
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652